Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/EP2018/082331 11/23/2018, which claims benefit of the foreign application :EUROPEAN PATENT OFFICE (EPO) 17203276.5 11/23/2017.
2. 	Claims 1-17 are pending in the application.  	 
Claim Rejections - 35 USC §112
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



 	Claims 1-2,5, 7-9 and 12-17  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-2, 5, 7-9 and 12-17  independently recite the limitation “preferably” for compounds is ambiguous and indefinite, i.e., see line 6 in claim 1.  A compound claim cannot use open-ended language when defining the parameters of the gene or compound, see M.P.E.P. 2111.03. Replacement of the limitation “preferably” with “is” or deletion of the limitation “preferably” would overcome this rejection.
Claims 12-13 and 16 provide for the use of compositions, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Double Patenting
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claims 1-2 of Mensonides-Harsema et al. US 11,304,936.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicant claim a process for preparing a pharmaceutical composition for oral administration comprising 2-hydroxy-5-[2-[4-[(2- pyridinylamino)sulfonyl ]phenyl |diazenyl]-benzoic acid (sulfasalazine) and / or as sulfasalazine organic salt, the process comprising  the following steps:
A: Providing sulfasalazine,
B: Providing an organic amine containing constituent, preferably selected from meglumine piperazine and diethylamine,
C: Providing one or more pharmaceutical excipients and optionally one or more further active ingredients,
D: Mixing a therapeutically effective amount of sulfasalazine of step A) with a suitable amount of the organic amine containing constituent of step B) and the one or more pharmaceutical excipients and optionally one or more further active ingredient of step C) to form the pharmaceutical composition for oral administration, wherein the organic amine containing constituent does not represent Tris(hydroxymethyl)aminomethane, see claim 1. 
Mensonides-Harsema et al.  ‘936 claims a composition comprising a crystal meglumine salt (e.g. meglumine piperazine) of Form A, see column 32. A oral administration or its process has been exemplified in column 31.
The difference between instant claims and Mensonides-Harsema et al.  ‘936 is that the instant claim is silent on the crystal Form A of Mensonides-Harsema et al.  ‘936. 
One having ordinary skill in the art would find the claim 1  prima facie obvious because one would be motivated to employ the compositions or processes of Mensonides-Harsema et al.  ‘936 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known composition or processes of Mensonides-Harsema et al.  ‘936 would possess similar yields to that which is claimed in the reference.  
Claim Objections
5.	Claims  3-4, 6 and 10-11 are objected to being dependent on rejected claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 29, 2022